Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 1 of 18 PageID #: 576



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

SILVERGATE PHARMACEUTICALS, INC.,                       )
                                                        )
                          Plaintiff,                    )
                                                        )   C.A. No. 20-1255 (LPS)
          v.                                            )
                                                        )
AMNEAL PHARMACEUTICALS LLC,                             )
                                                        )
                          Defendant.                    )
SILVERGATE PHARMACEUTICALS, INC.,                       )
                                                        )
                          Plaintiff,                    )
                                                        )
                                                            C.A. No. 20-1256 (LPS)
          v.                                            )
                                                        )
BIONPHARMA INC.,                                        )
                                                        )
                          Defendant.                    )


                               [PROPOSED] SCHEDULING ORDER

          This _______________, 2020, pursuant to the Court’s order in Civil Action Nos. 18-1962-

LPS (D.I. 167), 19-678-LPS (D.I.138), and 19-1067-LPS (D.I.154) for Plaintiff Silvergate

Pharmaceuticals, Inc. (“Plaintiff” or “Silvergate”) and Defendants Bionpharma Inc.

(“Bionpharma”) and Amneal Pharmaceuticals LLC (“Amneal”) (individually as a “Defendant”

and collectively as “Defendants”) to confer and submit a proposed scheduling order, and Judge

Stark’s        Revised   Procedures    for   Managing   Patent   Cases   (which   is   posted   at

http://www.ded.uscourts.gov; see Chambers, Judge Leonard P. Stark, Patent Cases), and the

parties having determined after discussion that the matter cannot be resolved at this juncture by

settlement, voluntary mediation, or binding arbitration;

          IT IS HEREBY ORDERED that:




                                                 -1-
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 2 of 18 PageID #: 577




       1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard.           Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(l) within five (5) days of the date of this Order. If they

have not already done so, the parties are to review the Court’s Default Standard for Discovery,

Including Discovery of Electronically Stored Information (“ESI”) (“Default Standard”) (which is

posted at http://www.ded.uscourts.gov; see Other Resources, Default Standards for Discovery, and

is incorporated herein by reference).

       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before [Plaintiff’s Proposal:

July 9, 2021]/ [Defendant’s Proposal: January 20, 2021].

       3.      Application to Court for Protective Order. The Protective Order entered in Civil

Action Nos. 18-1962-LPS (D.I. 34), 19-678-LPS (D.I. 32), and 19-1067-LPS (D.I. 21), shall apply

to the instant actions. [Plaintiff’s Proposal: The parties agree to submit and docket the Protective

Order entered in Civil Action Nos. 18-1962-LPS (D.I. 34), 19-678-LPS (D.I. 32), and 19-1067-

LPS (D.I. 21) in the instant action.]

       4.      Papers Filed Under Seal. In accordance with section G of the Administrative

Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed

document shall be filed electronically within seven (7) days of the filing of the sealed document.

       Should any party intend to request to seal or redact all or any portion of a transcript of a

court proceeding (including a teleconference), such party should expressly note that intent at the

start of the court proceeding. Should the party subsequently choose to make a request for sealing

or redaction, it must, promptly after the completion of the transcript, file with the Court a motion

for sealing/redaction, and include as attachments (1) a copy of the complete transcript highlighted




                                                -2-
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 3 of 18 PageID #: 578




so the Court can easily identify and read the text proposed to be sealed/redacted, and (2) a copy of

the proposed redacted/sealed transcript. With their request, the party seeking redactions must

demonstrate why there is good cause for the redactions and why disclosure of the redacted material

would work a clearly defined and serious injury to the party seeking redaction.

       5.      Courtesy Copies. Other than with respect to "discovery matters," which are

governed by paragraph7(h), and the final pretrial order, which is governed by paragraph 20, the

parties shall provide to the Court two (2) courtesy copies of all briefs and one (1) courtesy copy

of any other document filed in support of any briefs (i.e., appendices, exhibits, declarations,

affidavits etc.). This provision also applies to papers filed under seal.

       6.      ADR Process. This matter is referred to a magistrate judge to explore the possibility

of alternative dispute resolution.

       7.      Discovery. Unless otherwise ordered by the Court, the limitations on discovery set

forth in Local Rule 26.1 shall be strictly observed.

               a.      Fact Discovery Cut Off. All fact discovery in this case shall be initiated so

                       that it will be completed on or before [Plaintiff’s Proposal: July 31, 2021]/

                       [Defendant’s Proposal: February 26, 2021].

               b.      Document Production. All documents produced in Civil Action Nos. 18-

                       1962-LPS, 19-678-LPS, and 19-1067-LPS shall be considered produced in

                       the instant actions. Document production shall be substantially complete by

                       [Plaintiff’s Proposal: May 31, 2021]/ [Defendant’s Proposal: February

                       10, 2021].

               c.      Default Standard for Discovery Disclosures.




                                                -3-
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 4 of 18 PageID #: 579




                 i.     [Defendant’s Proposal: This case is exempt from the requirements

                        of the Default Standard for Discovery Disclosures]/

                 ii.    [Plaintiff’s Proposal: Initial Disclosures. By January 5, 2021, the

                        parties shall exchange Initial Disclosures pursuant to paragraph 3 of

                        the Default Standard, to the extent such initial disclosures are

                        different from those exchanged in Civil Action Nos. 18-1962-LPS,

                        19-678-LPS, and 19-1067-LPS.]

                 iii.   [Plaintiff’s Proposal: Identification of Accused Products and

                        Asserted Patents. By January 5, 2021, Plaintiff shall identify the

                        accused product(s) and the asserted patent(s) they alleged infringe,

                        and produce the file history for each asserted patent, pursuant to

                        paragraph 4(a) of the Default Standard.]

                 iv.    [Plaintiff’s Proposal: Production of Core Technical Documents. By

                        January 5, 2021, each Defendant shall produce to Plaintiff the core

                        technical documents related to the accused product(s) including, to

                        the extent not already produced in Civil Action Nos. 18-1962-LPS,

                        19-678-LPS, and 19-1067-LPS, the latest version of its respective

                        Abbreviated New Drug Application (“ANDA”) and all respective

                        correspondence between the application and the U.S. Food and Drug

                        Administration pertaining to the ANDA at issue, pursuant to

                        paragraph 4(b) of the Default Standard.]

                 v.     [Plaintiff’s Proposal: Initial Infringement Contentions. By May 5,

                        2021, Plaintiff shall produce to each Defendant an initial claim chart




                                         -4-
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 5 of 18 PageID #: 580




                        relating each accused product to the asserted claims each product

                        allegedly infringes, pursuant to paragraph 4(c) of the Default

                        Standard.]

                 vi.    [Plaintiff’s Proposal: Initial Invalidity Contentions. By June 16,

                        2021, each Defendant shall produce to Plaintiff its initial invalidity

                        contentions for each asserted claim, as well as the related

                        invalidating references (e.g. publications, manuals, and patents),

                        pursuant to paragraph 4(d) of the Default Standard.]

           d.    Requests for Admission. All requests for admission and responses thereto

                 served in Civil Action Nos. 18-1962-LPS, 19-678-LPS, and 19-1067-LPS

                 shall either be reproduced in the instant actions, or if already in the

                 possession of the receiving party, be deemed served, and shall have the

                 same effect, in the instant actions. Responses to requests for admission

                 served in Civil Action Nos. 18-1962-LPS, 19-678-LPS, and 19-1067-LPS

                 may be supplemented or corrected in accordance with Federal Rule of Civil

                 Procedure 26(e). This is not an admission as to the admissibility of those

                 responses to requests for admission for any purpose. Additionally, Plaintiff

                 may collectively serve a maximum of three (3) common requests for

                 admission to Defendants, and two (2) individual requests for admission to

                 each Defendant. Defendants may collectively serve a maximum of three

                 (3) common requests for admission to Plaintiff, and each Defendant may

                 serve two (2) individual requests for admission to Plaintiff].        These




                                         -5-
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 6 of 18 PageID #: 581




                 limitations do not apply to requests for admission seeking admissions as to

                 the identification, authentication, and/or admissibility of documents.

           e.    Interrogatories.

                 i.      All interrogatories and responses thereto served in Civil Action

                        Nos. 18-1962-LPS, 19-678-LPS, and 19-1067-LPS shall either be

                        reproduced in the instant action, or if already in the possession of

                        the receiving party, be deemed served, and shall have the same

                        effect, in the instant actions. Responses to interrogatories served in

                        Civil Action Nos. 18-1962-LPS, 19-678-LPS, and 19-1067-LPS

                        may be supplemented or corrected in accordance with Federal Rule

                        of Civil Procedure 26(e).     This is not an admission as to the

                        admissibility of those responses to interrogatories for any purpose.

                        Additionally, Plaintiff may collectively serve a maximum of two (2)

                        common interrogatories to Defendants and one (1) individual

                        interrogatory to each Defendant seeking information unique to that

                        Defendant. Defendants may collectively serve a maximum of two

                        (2) common interrogatories to Plaintiff and each Defendant Group

                        may serve one (1) individual interrogatory to Plaintiff that is unique

                        to   that   Defendant.    These   limitations   include    contention

                        interrogatories].     These limits are based on a preliminary

                        understanding of the case and, as the case progresses, the parties

                        may agree of approach the Court to amend these limits as necessary.




                                            -6-
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 7 of 18 PageID #: 582




                 ii.    The Court encourages the parties to serve and respond to contention

                        interrogatories early in the case. In the absence of agreement among

                        the parties, contention interrogatories, if filed, shall first be

                        addressed by the party with the burden of proof. The adequacy of all

                        interrogatory answers shall be judged by the level of detail each

                        party provides; i.e., the more detail a party provides, the more detail

                        a party shall receive.

           f.    Depositions.

                 i.     Limitation on Hours for Deposition Discovery. / All fact deposition

                        transcripts from Civil Action Nos. 18-1962-LPS, 19-678-LPS, and

                        19-1067-LPS shall either be reproduced in the instant action, or if

                        already in the possession of the receiving party, be considered

                        produced, and shall have the same effect as if taken in the instant

                        actions. This is not an admission as to the admissibility of those fact

                        deposition transcripts for any purpose.        [Plaintiff’s Proposal:

                        Additionally, each side is limited to a total of ten (10) hours of

                        taking testimony by deposition upon oral examination. “Side” as

                        used in this Order shall mean Plaintiff on one side and Defendants

                        on the other side. The parties agree that for any witness that was

                        deposed in Civil Action Nos. 18-1962-LPS, 19-678-LPS, and 19-

                        1067-LPS, the deposing party shall not ask questions regarding the

                        same subject matter already covered in the prior deposition of the

                        same witness (including corporate witnesses under Rule 30(b)(6))]




                                         -7-
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 8 of 18 PageID #: 583




                        / [Defendant’s Proposal: Additionally, Defendants collectively shall

                        be permitted up to ten (10) hours to take testimony by deposition

                        upon oral examination of fact witnesses from Plaintiff. Plaintiff

                        shall not be permitted to depose fact witnesses from either

                        Defendant or from third parties without first seeking leave of Court].

                 ii.    Location of Depositions.     Any party or representative (officer,

                        director, or managing agent) of a party filing a civil action in this

                        district court must ordinarily be required, upon request, to submit to

                        a deposition at a place designated within this district. Exceptions to

                        this general rule may be made by order of the Court. A defendant

                        who becomes a counterclaimant, cross-claimant, or third-party

                        plaintiff shall be considered as having filed an action in this Court

                        for the purpose of this provision.

           g.    Disclosure of Expert Testimony.

                 i.     Expert Reports. All expert reports from Civil Action Nos. 18-1962-

                        LPS, 19-678-LPS, and 19-1067-LPS shall either be reproduced in

                        the instant action, or if already in the possession of the receiving

                        party, be considered produced. This is not an admission as to the

                        admissibility of those fact deposition transcripts for any purpose.

                        For the party who has the initial burden of proof on the subject

                        matter, the initial Federal Rule 26(a)(2) disclosure of expert

                        testimony is due on or before [Plaintiff’s Proposal: August 24,

                        2021]/ [Defendant’s Proposal: March 12, 2021]. The supplemental




                                         -8-
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 9 of 18 PageID #: 584




                        disclosure to contradict or rebut evidence on the same matter

                        identified by another party is due on or before [Plaintiff’s Proposal:

                        September 24, 2021]/ [Defendant’s Proposal: April 2, 2021].

                        Reply expert reports from the party with the initial burden of proof

                        are due on or before [Plaintiff’s Proposal: October 31, 2021]/

                        [Defendant’s Proposal: April 16, 2021]. No other expert reports

                        will be permitted without either the consent of all parties or leave of

                        the Court. Along with the submissions of the expert reports, the

                        parties shall advise of the dates and times of their experts'

                        availability for deposition.      All expert depositions shall be

                        completed by [Plaintiff’s Proposal: December 7, 2021] /

                        [Defendant’s Proposal: May 7, 2021].

                 ii.    Expert Report Supplementation. The parties agree they will permit

                        expert declarations to be filed in connection with motions briefing

                        (including case-dispositive motions, to the extent the Court allows

                        such motions).

                 iii.   Objections to Expert Testimony. To the extent any objection to

                        expert testimony is made pursuant to the principles announced in

                        Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), as

                        incorporated in Federal Rule of Evidence 702, it shall be made by

                        motion[Plaintiff’s Proposal: one months prior to the date for

                        submission of the pre-trial order, January 14, 2022. Responsive

                        Daubert motions shall be made no later than January 28,




                                         -9-
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 10 of 18 PageID #: 585




                        2022.Reply Daubert motions shall be made no later than February

                        4, 2022.] / [Defendants’ Proposal:        One month prior to the

                        submission of the pretrial order], unless otherwise ordered by the

                        Court. Briefing on such motions is subject to the page limits set out

                        in connection with briefing of case dispositive motions.

           h.    Discovery Matters and Disputes Relating to Protective Orders.

                 i.     Any discovery motion filed without first complying with the

                        following procedures will be denied without prejudice to renew

                        pursuant to these procedures.

                 ii.    Should counsel find, after good faith efforts - including verbal

                        communication among Delaware and Lead Counsel for all parties to

                        the dispute—that they are unable to resolve a discovery matter or a

                        dispute relating to a protective order, the parties involved in the

                        discovery matter or protective order dispute shall submit a joint

                        letter in substantially the following form:

                        Dear Judge Stark:

                               The parties in the above-
                        referenced matter write to request the
                        scheduling of a discovery teleconference.

                               The following attorneys,
                        including at least one Delaware
                        Counsel and at least one Lead
                        Counsel per party, participated in a
                        verbal meet-and-confer (in person
                        and/or by telephone) on the
                        following date(s):
                        ________________________________

                        Delaware Counsel: __________________________



                                        - 10 -
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 11 of 18 PageID #: 586




                        Lead Counsel: __________________________

                                The      disputes     requiring
                        judicial attention are listed below:

                        [provide here a non-argumentative
                        list of disputes requiring judicial
                        attention]

                 iii.   On a date to be set by separate order, generally not less than forty-

                        eight (48) hours prior to the conference, the party seeking relief shall

                        file with the Court a letter, not to exceed three (3) pages, outlining

                        the issues in dispute and its position on those issues. On a date to

                        be set by separate order, but generally not less than twenty-four (24)

                        hours prior to the conference, any party opposing the application for

                        relief may file a letter, not to exceed three (3) pages, outlining that

                        party's reasons for its opposition.

                 iv.    Each party shall submit two (2) courtesy copies of its discovery

                        letter and any attachments.

                 v.     Should the Court find further briefing necessary upon conclusion of

                        the telephone conference, the Court will order it. Alternatively, the

                        Court may choose to resolve the dispute prior to the telephone

                        conference and will, in that event, cancel the conference.

     8.    Motions to Amend.

           a.    Any motion to amend (including a motion for leave to amend) a pleading

                 shall NOT be accompanied by an opening brief but shall, instead, be

                 accompanied by a letter, not to exceed three (3) pages, describing the basis




                                         - 11 -
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 12 of 18 PageID #: 587




                       for the requested relief, and shall attach the proposed amended pleading as

                       well as a "blackline" comparison to the prior pleading.

               b.      Within seven (7) days after the filing of a motion in compliance with this

                       Order, any party opposing such a motion shall file a responsive letter, not

                       to exceed five (5) pages.

               c.      Within three (3) days thereafter, the moving party may file a reply letter,

                       not to exceed two (2) pages, and, by this same date, the parties shall file a

                       letter requesting a teleconference to address the motion to amend.

       9.      Motions to Strike.

               a.      Any motion to strike any pleading or other document shall NOT be

                       accompanied by an opening brief but shall, instead, be accompanied by a

                       letter, not to exceed three (3) pages, describing the basis for the requested

                       relief, and shall attach the document to be stricken.

               b.      Within seven (7) days after the filing of a motion in compliance with this

                       Order, any party opposing such a motion shall file a responsive letter, not

                       to exceed five (5) pages.

               c.      Within three (3) days thereafter, the moving party may file a reply letter,

                       not to exceed two (2) pages, and, by this same date, the parties shall file a

                       letter requesting a teleconference to address the motion to strike.

       10.     Tutorial Describing the Technology and Matters in Issue. Unless otherwise ordered

by the Court, the parties shall provide the Court, no later than [Plaintiff’s Proposal: one (1) week

after the date on which their opening claim construction briefs are due]/ [Defendant’s Proposal:

no later than the date on which their opening claim construction briefs are due], a tutorial on the




                                               - 12 -
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 13 of 18 PageID #: 588




technology at issue. In that regard, the parties may separately or jointly submit a DVD of not more

than thirty (30) minutes. The tutorial should focus on the technology in issue and should not be

used for argument. The parties may choose to file their tutorial(s) under seal, subject to any

protective order in effect. Each party may comment, in writing (in no more than five (5) pages) on

the opposing party's tutorial. Any such comment shall be filed no later than the date on which the

answering claim construction briefs are due. As to the format selected, the parties should confirm

the Court's technical abilities to access the information contained in the tutorial (currently best are

"mpeg" or "quicktime").

       11.     Claim Construction Issue Identification. On [Plaintiff’s Proposal: March 17,

2021]/ [Defendant’s Proposal: January 4, 2021], the parties shall exchange a list of those claim

term(s)/phrase(s) that they believe need construction and their proposed claim construction of

those term(s)/phrase(s). This document will not be filed with the Court. Subsequent to exchanging

that list, the parties will meet and confer to prepare a Joint Claim Construction Chart to be

submitted on [Plaintiff’s Proposal: March 31, 2021/ [Defendant’s Proposal, January 11, 2021].

The parties' Joint Claim Construction Chart should identify for the Court the term(s)/phrase(s) of

the claim(s) in issue, and should include each party's proposed construction of the disputed claim

language with citation(s) only to the intrinsic evidence in support of their respective proposed

constructions. A copy of the patent(s) in issue as well as those portions of the intrinsic record

relied upon shall be submitted with this Joint Claim Construction Chart. In this joint submission,

the parties shall not provide argument.

       12.     Claim Construction Briefing.

               a.      [Plaintiff’s Proposal: Plaintiff shall serve, but not file, its opening brief, not

                       to exceed 20 pages, on April 21, 2021. Defendants shall serve, but not file,




                                                - 13 -
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 14 of 18 PageID #: 589




                   their answering brief, not to exceed 30 pages, on May 10, 2021. Plaintiff

                   shall serve, but not file, its reply brief, not to exceed 20 pages, on May 19,

                   2021. Defendants shall serve, but not file, their sur-reply brief, not to

                   exceed 10 pages, on May 28, 2021. No later than June 6, 2021, the parties

                   shall file a Joint Claim Construction Brief. The parties shall copy and paste

                   their unfiled briefs into a single, consolidated claim construction brief, with

                   their positions on each claim term in sequential order, in substantially the

                   form below:

     JOINT CLAIM CONSTRUCTION BRIEF

       I.   Agreed-upon Constructions

      II.   Disputed Constructions

               A. [Term 1]

                        1.    Plaintiff’s Opening Position

                        2.    Defendant’s Answering Position

                        3.    Plaintiff’s Reply Position

                        4.    Defendant’s Sur-Reply Position

               B. [Term 2]

                        1.    Plaintiff’s Opening Position

                        2.    Defendant’s Answering Position

                        3.    Plaintiff’s Reply Position

                        4.    Defendant’s Sur-Reply Position

                   Etc. The parties need not include any general summaries of the law relating

                   to claim construction. If there are any materials that would be submitted in




                                           - 14 -
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 15 of 18 PageID #: 590




                       an appendix, the parties shall submit them in a Joint Appendix.]/

                       [Defendant’s Proposal: The parties shall contemporaneously submit initial

                       briefs on claim construction issues on February 22, 2021. The parties'

                       answering/responsive briefs shall be contemporaneously submitted on

                       March 15, 2021.        No reply briefs or supplemental papers on claim

                       construction shall be submitted without leave of the Court. Local Rule 7

                       .1.3(4) shall control the page limitations for initial (opening) and responsive

                       (answering) briefs.]

       13.     Hearing on Claim Construction. Beginning at [Plaintiff’s Proposal]

.m. on July            , 2021]/ [Defendant’s Proposal: at 10:00 a.m. on April 12, 2021], the Court

will hear argument on claim construction. The parties shall notify the Court, by joint letter

submission, no later than the date on which their answering claim construction briefs are due: (i)

whether they request leave to present testimony at the hearing; and (ii) the amount of time they are

requesting be allocated to them for the hearing. Provided that the parties comply with all portions

of this Scheduling Order, and any other orders of the Court, the parties should anticipate that the

Court will issue its claim construction order within sixty (60) days of the conclusion of the claim

construction hearing. If the Court is unable to meet this goal, it will advise the parties no later than

sixty (60) days after the conclusion of the claim construction hearing.

       14.     Interim Status Report. On [Plaintiff’s Proposal: May 31, 2021]/ [Defendant’s

Proposal: March 15, 2021] , counsel shall submit a joint letter to the Court with an interim report

on the nature of the matters at issue and the progress of discovery to date. Thereafter, if the Court

deems it necessary, it will schedule a status conference.




                                                 - 15 -
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 16 of 18 PageID #: 591




         15.    Supplementation. [Plaintiff’s Proposal: Absent agreement among the parties, and

approval of the Court, no later than August 31, 2021 the parties must finally supplement, inter

alia, the identification of all accused products and of all invalidity references.]/ [Defendant’s

Proposal: N/A]

         16.    Case Dispositive Motions. Any party may file a motion for leave to file a case-

dispositive motion. Otherwise, no case dispositive motions shall be filed.

         17.    Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

contain the statement required by Local Rule 7 .1.1.

         18.    Pretrial Conference. On [Plaintiff’s Proposal: February             , 2022]/ [Defendant’s

Proposal: June 16, 2021] the Court will hold a pretrial conference in Court with counsel beginning at

 .m.. Unless otherwise ordered by the Court, the parties should assume that filing the pretrial order

satisfies the pretrial disclosure requirement of Federal Rule of Civil Procedure 26(a)(3). The parties

shall file with the Court the joint proposed final pretrial order with the information required by the

form of Revised Final Pretrial Order - Patent, which can be found on the Court's website

(www.ded.uscourts.gov), on or before [Plaintiff’s Proposal: February 14, 2022]/ [Defendant’s

Proposal: June 9, 2021]. Unless otherwise ordered by the Court, the parties shall comply with the

timeframes set forth in Local Rule 16.3( d)(l)-(3) for the preparation of the joint proposed final pretrial

order.

         The parties shall provide the Court two (2) courtesy copies of the joint proposed final pretrial

order and all attachments.

         As noted in the Revised Final Pretrial Order - Patent, the parties shall include in their joint

proposed final pretrial order, among other things:




                                                  - 16 -
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 17 of 18 PageID #: 592




               a.     a request for a specific number of hours for their trial presentations, as well as

                      a requested number of days, based on the assumption that in a typical bench

                      trial day there will be 6 to 7 hours of trial time;

               b.     their position as to whether the Court should allow objections to efforts to

                      impeach a witness with prior testimony, including objections based on lack

                      of completeness and/or lack of inconsistency;

               c.     their position as to whether the Court should rule at trial on objections to

                      expert testimony as beyond the scope of prior expert disclosures, taking

                      time from the parties' trial presentation to argue and decide such objections,

                      or defer ruling on all such objections unless renewed in writing following

                      trial, subject to the proviso that a party prevailing on such a post-trial

                      objection will be entitled to have all of its costs associated with a new trial

                      paid for by the party that elicited the improper expert testimony at the earlier

                      trial; and

               d.     their position as to how to make motions for judgment as a matter of law,

                      whether it be immediately at the appropriate point during trial or at a

                      subsequent break and whether such motions may be supplemented in

                      writing.

       19.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three (3) pages of argument and may be opposed by a maximum of

three (3) pages of argument, and the side making the in limine request may add a maximum of one


                                                - 17 -
Case 1:20-cv-01256-LPS Document 38 Filed 12/29/20 Page 18 of 18 PageID #: 593




(1) additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three (3)

page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

permitted by the Court.

       20.     Trial. This matter is scheduled for a four-day bench trial beginning at 8:30 a.m. on

[Plaintiff’s Proposal: February               , 2022]/ [Defendant’s Proposal: June 23, 2021], with

the subsequent trial days also beginning at 8:30 a.m. The trial day will end no later than 5:00 p.m.

each day.

       21.     Post-Trial Briefing. The parties will address the post-trial briefing schedule and

page limits in the proposed final pretrial order.




                                                         Chief, United States District Judge




                                                - 18 -
